Order entered June 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00460-CV

                           IN THE INTEREST OF T.G. A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-09560

                                           ORDER
       Appellee Shechinah Gardner’s September 20, 2012 motion for leave to file supplemental

brief for limited purpose of requesting judicial notice of fact is DENIED.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE